 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL XAVIER BELL,                                 Case No. 2:17-cv-00063-MCE-CKD (PC)
12                                          Plaintiff, [PROPOSED] ORDER GRANTING
                                                       UNOPPOSED MOTION TO MODIFY
13                  v.                                 SCHEDULING ORDER
14
     MICHAEL MARTEL, et al.,
15
                                        Defendants.
16

17

18         On October 10, 2018, Defendants Spaulding, Agapay, Gill, Wagner, Brown, Go,
19   Gatchalian, Urquidez, Espino-Acevedo, Quinto, and Richardson filed a motion to modify the
20   current scheduling order by extending its discovery and pre-trial motion deadlines by ninety days.
21   The motion was filed in order to allow more time for Plaintiff to serve Defendant B. Simon.
22   Defense counsel represents that on October 3, 2018, he contacted Plaintiff regarding the extension
23   request and that Plaintiff agreed to the proposed 90-day extension.
24         Accordingly, good cause appearing, IT IS HEREBY ORDERED:
25         1.    Defendants’ unopposed motion to modify the scheduling order (ECF No. 45) is
26   GRANTED;
27

28
                                                      1
                                                                 [Proposed] Order (2:17-cv-00063-MCE-CKD)
 1         2.    The current discovery deadline date of October 12, 2018 shall be extended by ninety

 2   days to January 10, 2019, and

 3         3.    The current pre-trial motion deadline date of January 4, 2019 shall be extended by

 4   ninety days to April 4, 2019.

 5         All other directives in the court’s June 21, 2018 discovery and scheduling order (ECF No.

 6   29) are to remain in full force and effect.

 7         IT IS SO ORDERED.

 8

 9   Dated: October 15, 2018
                                                     _____________________________________
10
                                                     CAROLYN K. DELANEY
11                                                   UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
                                                               [Proposed] Order (2:17-cv-00063-MCE-CKD)
